EXAMINER’S AMENDMENT


Authorization for this examiner’s amendment was given in an interview with Robert Perez on February 17, 2021.
The application has been amended as follows: 
a.  Please amend Claim 1:
 	1. (Currently Amended) A cushioned mat, comprising:
a non-slip base material;
a cushion layer secured to the non-slip base material;
a surface layer arrangement secured to a surface of the cushion layer opposite to the non-slip base material;


the surface layer arrangement comprising a first textile material layer and a
plurality of flexible cables each comprising a cushioned core and an outer sleeve formed from a second textile material, the flexible cable being tied to the first textile material layer of the surface layer to form an intersection thereof by ties of the first textile material layer wherein the flexible cables are woven in a plain weave.

b.  Please cancel claim 3.  








DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Applicant’s amendment filed December 10, 2021, has been entered.  Claim 1 has been amended as requested.  Claims 6-10, 12, and 13 have been cancelled.  With the above Examiner’s Amendment, the pending claims are 1, 2, 4, 5, and 11.  
Said amendment is sufficient to overcome the claim rejections under 35 USC 112, as set forth in sections 4-10 of the last Office action.  


Allowable Subject Matter
An updated search of the prior art has not produced any art that would render the claims unpatentable.  Specifically, the prior art fails to teach or suggest a cushioned mat comprising a non-slip a non-slip base, a cushion layer, and a surface layer arrangement as claimed, wherein the surface layer arrangement comprises a first textile layer and a plurality of flexible cables woven in a plain weave and comprising a cushioned core and an outer textile sleeve, wherein the flexible cable is tied to the first textile layer to form an intersection thereof with ties of the first textile layer.  Thus, claims 1, 2, 4, 5, and 11 are allowed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cheryl Juska whose telephone number is (571)272-1477. The examiner can normally be reached 10 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cheryl Juska/Primary Examiner
Art Unit 1789                                                                                                                                                                                                        February 25, 2022